DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant's arguments filed February 24, 2021 (hereinafter "Remarks”) have been considered but are moot in view of the new ground(s) of rejection.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa (USPN 2014/0078195) in view of Tani et al. (USPN 2004/0239655).

With respect to claim 1, Iwasa teaches a liquid crystal display device (Figs. 1-9 and paragraph [0019]) comprising: 
a plurality of pixels each configured to display an image of a gradation level obtained by combining a plurality of 1-bit subframe data for each frame, and provided in a matrix pattern (Figs. 1-9 and at least paragraphs [0021] and [0035]); and 
a fixed data control circuit (Fig. 1, item 12); and
a data control circuit configured to output a video signal which is input to the plurality of pixels (Fig. 1, item 15), 
wherein each of the pixels includes: 
a SRAM cell (Fig. 2, item 161); 
a DRAM cell (Fig. 2, items 162 and 163); and 
a liquid crystal display element (Fig. 2, item 164), 
the SRAM cell includes: 
a first switch configured to sample the subframe data of the video signal (Fig. 2, item T1); and 
a first data holding unit configured to hold the subframe data sampled by the first switch (Fig. 2, item 161 other than T1), 
the DRAM cell includes: 
a second switch configured to sample the subframe data held in the first data holding unit (Fig. 2, item 162); and 
a second data holding unit configured to hold the subframe data sampled by the second switch and to apply the held subframe data to a reflecting electrode of the liquid crystal display element (Fig. 2, item 163), and 
configured to overwrite the subframe data held in the first data holding unit provided in each of the plurality of pixels with fixed data that differ from the subframe data, and to transfer the fixed data held in the first data holding unit to the second data holding unit by turning on the second switch provided in each of the plurality of pixels (Figs. 1, 2, 4-7 and 9). 
However, Iwasa fails to expressly teach the fixed data control circuit is configured to overwrite the subframe data held in the first data holding unit provided in each of the plurality of pixels with fixed data that differ from the subframe data, and to transfer the fixed data held in the first data holding unit to the second data holding unit by turning on the second switch provided in each of the plurality of pixels (emphasis added) (Iwasa teaches the higher-level device 17 is providing control signals V1 and V0 rather than the fixed data control circuit/timing generator).
Tani teaches a known technique using the timing generator to generate signals (Fig. 2 and paragraphs [0073] and [0075]).
Iwasa teaches a base process/product of a liquid crystal display configured to overwrite subframe data and transfer fixed data which the claimed invention can be seen as an improvement in that the fixed data control circuit is configured to overwrite subframe data and transfer fixed data.  Tani teaches a known technique of using the timing generator to generate signals that is comparable to the base process/product.

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 2, Iwasa in view of Tani teaches the liquid crystal display device according to claim 1, discussed above, wherein each of the first data holding unit includes: 
a first inverter configured by a first PMOS transistor and a first NMOS transistor and configured to invert and output any one of the subframe data sampled by the first switch and an output of a second inverter (Iwasa, Fig. 2, INV1); and 
a second inverter configured by a second PMOS transistor and a second NMOS transistor and configured to invert and output an output of the first inverter (Iwasa, Fig. 2, INV2), and 
the fixed data control circuit is configured to overwrite the subframe data held in the first data holding unit provided in each of the plurality of pixels with the fixed data by supplying a fixed voltage different from a well voltage to sources of the first and second PMOS transistors provided in each of the plurality of pixels and supplying the fixed voltage different from the well voltage to sources of the first and second NMOS transistors provided in each of the plurality of pixels (Iwasa, Figs. 1, 2, 4-7 and 9; and Tani, Fig. 2 and paragraphs [0073] and [0075]). 
With respect to claim 3, Iwasa in view of Tani teaches the liquid crystal display device according to claim 1, discussed above, the liquid crystal display device according to claim 1, discussed above, wherein the fixed data is data of a black display level (Iwasa, Figs. 2, 4, 5 and 7 and at least paragraph [0138]). 
Claim 4, a driving method for a liquid crystal display device, corresponds to and is analyzed and rejected for substantially the same reasons as the liquid crystal display device of Claim 1, discussed above.


With respect to claim 7, Iwasa in view of Tani teaches the liquid crystal display device according to claim 1, discussed above, wherein the fixed data control circuit is configured to overwrite the subframe data held in the first data holding unit provided in each of the plurality of pixels with fixed data that differ from the subframe data within the period in which the liquid crystal display element displays the subframe data (Iwasa, Figs. 2, 4-7 and 9 and at least paragraph [0138]; and Tani, Fig. 2 and paragraphs [0073] and [0075]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antonio Xavier/Primary Examiner, Art Unit 2623